PER CURIAM:
We affirm the conviction below on the opinion below, reported in 297 F.Supp. 339 (SDNY1969) and do so upon the authority binding upon this court, United States v. O’Brien, 391 U.S. 367, 88 S.Ct. 1673, 20 L.Ed.2d 672 (1968). And see United States v. Miller, 367 F.2d 72 (2 Cir. 1966), cert. denied, 386 U.S. 911, 87 S.Ct. 855, 17 L.Ed.2d 787 (1967), rehearing denied, 392 U.S. 917, 88 S.Ct. 2049, 20 L.Ed.2d 1378 (1968). With reference to the claim that the judge below abused his discretion in declining to accept the proffered offer of a plea of nalo contendere, we discover no reason to interfere with this decision of the trial judge. By refusing to accept the plea after the distribution and receipt of memoranda relative thereto, the judge required the Government to prove beyond a reasonable doubt each and every allegation of the indictment.